Exhibit 10.32

AMENDMENT NUMBER ONE TO

SEVERANCE, PROPRIETARY INTEREST PROTECTION AND

NON-SOLICITATION AGREEMENT

WHEREAS, Rewards Network Establishment Services Inc. (the “Company”) and Robert
Wasserman (the “Executive”) have heretofore entered into a Severance,
Proprietary Interest Protection and Non-Solicitation Agreement dated as of
June 14, 2005 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to comply
with final regulations issued under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, pursuant to Section 13 of the Agreement, the Agreement is hereby
amended as follows, effective as of January 1, 2009:

1. Section 1(a) of the Agreement is hereby amended to read as follows:

(a) If (i) Executive’s employment is terminated by the Corporation for any
reason other than Cause (as defined below), disability or death, or
(ii) Executive resigns from employment for Good Reason (as defined below), then
Executive shall be entitled to the continued payment of his base salary (at
Executive’s salary rate on the termination date) for a period of six months,
plus one additional month for each complete year of service with the
Corporation, with a maximum period of 12 months, beginning on the date of
termination and payable on the Corporation’s regularly scheduled payroll dates;
provided that no such payments shall be made unless and until Executive executes
and delivers to the Corporation, not later than 45 days after Executive’s date
of termination, a Severance and Release Agreement in form and substance
satisfactory to the Corporation (a “Severance Agreement”), and does not revoke
such Severance Agreement within the period, if any (not more than seven days),
permitted by the Corporation, which Severance Agreement shall contain a general
unconditional release of the Corporation, non-compete and non-solicit covenants
similar to those found in Section 9 hereof, and a non-disparagement covenant.



--------------------------------------------------------------------------------

2. Section 1 of the Agreement is hereby amended by adding the following new
subsections (c) and (d) at the end thereof:

(c) “Good Reason” means the occurrence of an event constituting a diminution in
Executive’s duties resulting from a change of control event (as defined in the
Corporation’s Long-Term Incentive Plan); provided that Executive shall not be
permitted to resign for Good Reason unless he delivers written notice of such
event to the Corporation within 30 days after the occurrence thereof, and the
Corporation fails to remedy such event within 90 days after receipt of such
notice.

(d) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. The payments to
Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4). In the
event the terms of this Agreement would subject Executive to taxes or penalties
under Section 409A of the Code (“409A Penalties”), the Corporation and Executive
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Executive’s “termination of employment,”
such term shall be deemed to refer to Executive’s “separation from service,”
within the meaning of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of Executive’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of Executive’s death.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of the
22nd day of December, 2008.

 

Rewards Network Establishment Services Inc. By:  

/s/ Ronald L. Blake

 

/s/ Robert Wasserman

  Robert Wasserman

 

3